Citation Nr: 9922493	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for eye, genitourinary 
(GU), and endocrine system disorders (other than non-
malignant thyroid nodular disease for which service 
connection has already been established).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1991 and later RO decisions that denied service 
connection for eye, GU, and endocrine system disorders.  In 
December 1996, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1999.  

The August 1991 RO rating decision also denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of this determination and appealed.  A 
November 1993 RO rating decision granted service connection 
for PTSD and assigned a 30 percent rating from July 1990, a 
total rating under 38 C.F.R. § 4.29 (1998) from May to August 
1993, and resumed the 30 percent rating from August 1993.  In 
September 1994, the veteran disagreed with the evaluation 
assigned for the PTSD.  In November 1994, the RO sent him a 
statement of the case and a VA Form 9 with instructions to 
submit this form to complete the appeal on the issue of 
entitlement to an increased evaluation for PTSD.  The VA Form 
9 was not submitted by the veteran and the Board will not 
address this matter as there is no timely appeal of it.  
38 C.F.R. § 20.302 (1998).

A July 1998 RO rating decision denied entitlement to benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a 
horseshoe retinal tear in the superotemporal region of the 
left eye.  The veteran was notified of this determination and 
appealed.  At the hearing in January 1999 he withdrew the 
appeal with this issue and it is no longer a matter for 
appellate consideration.  38 C.F.R. § 20.204 (1998).

The issues of entitlement to service connection for a GU 
disorder and a disorder of the endocrine system will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  Refractive error of the eyes is not a disability for VA 
compensation purposes.

2.  There is no competent (medical) evidence linking the 
veteran's other eye disorders, found many years after 
service, to an incident of service, including exposure to 
ionizing radiation, or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for an eye disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for an eye disorder; that is, evidence 
which shows that the claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, the appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claim.  Murphy 
at 81.  "The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).


A review of the record shows that service connection is in 
effect for PTSD, rated 30 percent; and for nonmalignant 
thyroid nodular disease, rated 10 percent.  The combined 
rating for the service-connected disabilities is 40 percent.

Service medical records show that the veteran was prescribed 
glasses for a refractive error of the eyes.  This condition 
is not a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  No other eye condition was shown in these 
records.

The post-service medical records do not show the presence of 
eye disorders, other than refractive error, until many years 
after service.  The post-service medical evidence was unclear 
as to the etiology of these eye disorders and the Board 
remanded the case to the RO in December 1996 in order to have 
the veteran undergo a VA eye examination to determine the 
nature and extent of his eye disabilities and to obtain 
opinions as to the etiology of any eye conditions found.  The 
veteran underwent the requested VA eye examination in August 
1997.  The examiner noted a history of corneal degeneration, 
but was not able to detect any evidence of this condition at 
the time of the examination.  Floaters of the eyes of a 
benign nature were noted, mild 1+ nuclear sclerosing 
cataracts of both eyes, and peripheral visual field 
constriction in a concentric fashion according to 
confrontation visual fields, possibly due to a pituitary 
tumor, were also noted.  He was recommended for visual field 
testing and in August 1997 he underwent further eye 
evaluation and Goldmann visual field testing.  A horseshoe 
retinal tear in the superotemporal region of the left eye was 
found on evaluation, and the visual field testing indicated 
that his peripheral vision had likely suffered in a 
concentric fashion likely due to his pituitary tumor; his 
superior visual field loss was likely related to ptosis.  

In a November 1997 addendum to the August 1997 VA eye 
examinations, the examiner who conducted the examinations 
noted that the evidence in the veteran's claims folders was 
reviewed and that on closer inspection it was concluded that 
there was no evidence of corneal pathology.  With regard to 
ocular status, the examiner noted that the horseshoe retinal 
tear had been adequately treated and opined that the veteran 
did not have any significant loss of peripheral vision or any 
corneal damage due to radiation exposure.  The examiner also 
concluded that there was no evidence of any thyroid related 
problem associated with any visual field defect.  It was 
noted that it was most likely that the veteran's Goldmann 
visual fields were completely normal and only restricted by 
ptosis (drooping of the upper eyelid).  The examiner doubted 
that the veteran had any visual field loss related to 
pituitary microadenoma, and noted that previous evidence of 
corneal damage was apparently related to his soft contact 
lens wear.

The above VA examinations of the veteran's eyes do not link 
the veteran's current eye problems to an incident of service, 
including exposure to ionizing radiation, or to a service-
connected disability.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

Some of the evidence indicates that the veteran participated 
in Operation IVY in 1952 and that he may have been exposed to 
ionizing radiation during this service.  The evidence, 
however, does not show that he has a disease specific to 
radiation exposed veterans listed in 38 C.F.R. § 3.309(d).  
The evidence indicates that the veteran has mild 1+ nuclear 
sclerosing cataracts of both eyes, and the "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2) only provide for 
service connection of posterior subcapsular cataracts under 
these provisions or cataracts located in another area of the 
eyes.  Since the veteran doesn't have the specific 
"radiogenic" cataracts disease listed in these regulatory 
provisions, they do not apply to his cataracts condition.

The veteran testified at hearings in January 1992 to January 
1999 to the effect that he had eye problems due to exposure 
to ionizing radiation in service, but this lay evidence is 
not sufficient to support a claim based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of an eye disorder, other than 
refractive error, in service or for many years later, and the 
competent evidence does not link any of the veteran's current 
eye problems to an incident of service, including exposure to 
ionizing radiation, or to a service-connected disability.  
Nor are the provisions of 38 C.F.R. §§ 3.309(d) and 
3.311(b)(2) favorably applicable to his eye conditions.  
Hence, the claim for service connection for an eye disorder 
is not plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for an eye disorder on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for an eye disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for an eye disorder is 
denied as not well grounded.


REMAND

A review of the record shows that the RO has denied service 
connection for endocrinologic abnormalities, such as an 
adrenal gland condition and pituitary microadenoma, and 
related GU conditions, such as hypogonadotrophic 
hypogonadism, as well as other GU conditions.  The issues 
have been classified as entitlement to service connection for 
a GU disorder and/or service connection for a disorder of the 
endocrine system.  The record indicates that both issues are 
for appellate consideration, and the issue of entitlement to 
service connection for a disorder of the endocrine system has 
not been considered since the December 1996 Board remand of 
the case to the RO.  All the evidence received since then 
that is relevant to this issue should be considered, and the 
veteran issued a supplemental statement of the case that 
includes the issue of entitlement to service connection for a 
disorder of the endocrine system.  38 C.F.R. § 19.37 (1998).

The record (March 1988 RO rating decision) indicates that the 
RO has conceded the veteran's exposure to ionizing radiation 
during Operation IVY in 1952.  The report of the veteran's VA 
GU examination in August 1997 indicates that he has multiple 
endocrine abnormalities related to a prolactin-secreting 
pituitary tumor, and the report of his VA examination of the 
endocrine system in August 1997 indicates that his pituitary 
dysfunction suggests a link to ionizing radiation exposure 
while in service.  A private medical report dated in April 
1998, indicate abnormalities, including dysfunction of the 
adrenal and pituitary glands, likely related to exposure to 
radiation in service.  In the judgment of the Board, this 
evidence demonstrates the presence of "radiogenic" diseases 
under the provisions of 38 C.F.R. § 3.311(b)(4) (1998).  The 
RO must therefor adjudicate the claims for service connection 
for a GU disorder and a disorder of the endocrine system on 
their merits under the provisions of 38 C.F.R. § 3.311(b).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request an estimate of 
the veteran's radiation exposure in 
Operation IVY in 1952 from the Defense 
Department.

2.  After the above development, the RO 
should process the claims under 38 C.F.R. 
§ 3.311(b), including the submission of 
the veteran's claims folders to the VA 
Under Secretary for Benefits for 
appropriate opinions.

3.  After the above actions and review of 
the claims for service connection for GU 
and endocrine system disorders by the RO, 
and if action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

